

115 HR 7092 IH: Minority Women in STEM Inclusion Act
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7092IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Veasey introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Administrators of the National Aeronautics and Space Administration and the National
			 Science Foundation to produce a report to Congress regarding the efforts
			 to support minority women involvement in STEM fields.
	
 1.Short titleThis Act may be cited as the Minority Women in STEM Inclusion Act. 2.FindingsCongress finds the following:
 (1)According to the Bureau of Labor Statistics, in an article published in the May 2015 issue of Monthly Labor Review, there is significant heterogeneity in the STEM labor market: the academic sector is generally oversupplied, while the government sector and private industry have shortages in specific areas.
 (2)Women of color, particularly Black women have made significant progress in graduating from college in the areas of study related to science, technology, engineering, and mathematics.
 (3)Despite these gains, members of this group continue to be underrepresented in the STEM fields of study and related occupations, and in areas representation has remained flat or has declined.
 (4)Bipartisan enactment of the Inspiring the Next Space Pioneers, Innovators, Researchers, and Explorers (INSPIRE) Women Act and the Promoting Women in Entrepreneurship Act served as an important first step to inspire and engage women and girls in certain programs administered by NASA and the NSF.
 (5)Research and other developments demonstrate the need to build upon these 2 laws with intentional programs that optimize outreach to and engagement of minority women and girls in STEM-related disciplines relevant to the public and private sectors.
 (6)According to a Pew Research Center report, Women and Men in STEM Often at Odds Over Workplace Equality, released in January 2018, Black and Hispanic workers continue to be underrepresented in the STEM workforce. Blacks make up 11 percent of the U.S. workforce overall but represent 9 percent of STEM workers, while Hispanics comprise 16 percent of the U.S. workforce but only 7 percent of all STEM workers.
 (7)A report published by the National Science Foundation, Women, Minorities, and Persons with Disabilities in Science and Engineering 2017 provides that the percentages are particularly low for Black and Hispanic women, who make up 7 percent and 8 percent of the population respectively, but hold only 2 percent of science and engineering occupations.
 (8)The hacking in 2018 of an all-Black female high school team participating in a NASA competition revealed realities unique to minority women participating in NASA programs and the groundswell of enthusiasm supporting the increased engagement of Black girls in NASA programs.
 (9)NASA and other science agencies have an opportunity to translate lessons learned from this incident into programs that increase engagement of underrepresented women and girls in its programs.
 (10)Programs such as the Louis Stokes Alliance for Minority Participation, and many other Federal programs, have successfully engaged millions of underrepresented and underserved students in STEM fields of study and related outreach and programs. These and other federally supported programs can be helpful in preparing a more robust pipeline of women of color in STEM professions.
			3.Report on NASA and NSF Efforts to Support Women and Minority Involvement in STEM fields
 (a)In GeneralThe Administrator of NASA and the Administrator of the NSF shall each conduct a study that includes an analysis and description of ways to increase the participation of minority women within existing programs related to STEM fields carried out by NASA and the NSF, respectively.
 (b)ContentsIn carrying out the study required under subsection (a), the Administrators shall consider the following:
 (1)Scholarships, internships, mentoring, targeted high school competitions, fellowships, faculty assignments, and other support to encourage and engage minority women in STEM areas of study throughout high school, university, graduate education and the acquisition of faculty positions.
 (2)Resources to ensure minority women participate more broadly in the full range of programs sponsored by each agency, and as potential employees and high-potential leaders.
 (c)ReportNot later than 6 months after the date of enactment of this Act, the Administrator of NASA and the Administrator of the NSF shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on an internet website, a report that contains the results of the study required under subsection (a) and policy recommendations for Congress to consider to increase participation of minority women in STEM, including proposals for new programs, ways to expand existing programs, and potential increases in funding of existing programs.
			4.Definitions
 (a)STEMThe term STEM means the academic and professional disciplines of science, technology, engineering, and mathematics.
 (b)NASAThe term NASA means the National Aeronautics and Space Administration. (c)NSFThe term NSF means the National Science Foundation.
			